News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Completes Phase I Drilling at Madsen Project, Red Lake, Ontario << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, Oct. 14 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") (TSX-CRJ; NYSE Amex-CGR) is pleased to provide an update from its ongoing exploration program at the Madsen Project in the prolific Red Lake gold camp of northwestern Ontario. Phase I deep drilling of the 8 Zone Trend was completed in early-October. "The program was immensely successful demonstrating down plunge continuity of the historic, high grade 8 Zone to 450 feet below the 27th level as well as testing the eastern and western strike continuity," stated Brian Skanderbeg, Vice President, Exploration. Step-out drilling to the east and west confirmed the development of 8 Zone structure and stratigraphy, although failed to return significant gold values. The system remains open down plunge and along strike to the east and west. For the remainder of 2009 through to the second quarter of 2010, the Company will test surface targets associated with the Madsen Mine Trend as well the 8 Zone Trend. Shaft de-watering and rehabilitation are currently at the 14th level.
